Citation Nr: 1000167	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE


Entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1983 to September 1990, from June 1999 to 
September 1999, from February 2002 to October 2002, and from 
March 2003 to October 2003, with additional periods of 
service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (RO).  In that rating decision, the RO 
granted service connection for cervical spine disability and 
assigned a 10 percent disability rating, effective from March 
12, 2005.  The Veteran appealed the assigned rating. 

In August 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claims folder. 


FINDING OF FACT

The Veteran's cervical spine disability is manifested by full 
forward flexion and a combined range of motion to no less 
than 205 degrees. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 
(Codes) 5237-5243 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for a cervical spine disability.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court of Appeals for Veterans Claims (Court) have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claims. 
38 U.S.C.A. § 5103A.  VA obtained the Veteran's service 
medical records, VA treatment records and other treatment 
records identified by the Veteran.

It is noted that the VA has attempted to obtain the Veteran's 
VA fee-based physical therapy treatment records dated 
December 2008 and onward, however these attempts were not 
successful.  The file contains a detailed memorandum, dated 
in May 2009, in which VA personnel itemizes events and 
actions surrounding VA's attempts to locate any pertinent 
records and concludes with a formal finding that service 
records are unavailable.  The RO informed the Veteran of the 
unsuccessful efforts to find these records.  Further, the RO 
has requested that the Veteran send any pertinent records, 
including, any additional medical documents that he might 
have in his possession.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  So it is 
in this case.

VA provided the Veteran with compensation examinations in 
April 2006, November 2007, and March 2009, in which the 
severity of the Veteran's cervical spine disability was 
determined.  

The Board notes that during his August 2009 hearing, the 
Veteran testified that he felt that the findings of the March 
2009 VA examination report did not accurately reflect the 
severity of his condition.  Specifically, he contended that 
his range of motion was exaggerated by the beneficial effects 
of his pain medication, in that the medication allowed him 
larger range of painless motion than if he has not taken his 
medication.  The March 2009 VA examination report includes a 
notation of the Veteran's use of pain medication to treat his 
cervical spine disability, and it is therefore reasonable to 
conclude that such was considered by the examiner in 
conducting range of motion studies and assessing additional 
functional loss.  Crucially, as described further below, the 
findings in the March 2009 VA examination report are 
consistent with the remainder of the evidence of record.  In 
this regard, all three VA examination reports of record 
reflect that the examiners interviewed the Veteran, 
thoroughly reviewed his past medical history, documented his 
current medical conditions, and conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions.  The Board therefore concludes that VA examination 
reports are adequate for evaluation purposes, and the 
Veteran's argument as to the inadequacy of the March 2009 VA 
examination is without merit.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate). 
Additionally, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating

The Veteran claims that his cervical spine disability is more 
severe than the symptomatology associated with a 10 percent 
disability rating. 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 10 percent disability rating is warranted for 
when there is forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees or with a 
combined range of motion greater than 170 degrees but not 
greater than 335 degree, or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.

A 20 percent disability rating is for assignment when there 
is forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees or with a combined 
range of motion not greater than 170 degrees or with muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

A 30 percent disability rating is for assignment when forward 
flexion of the cervical spine is 15 degrees or less.  A 
higher disability rating is warranted for more severe 
symptomatology. 

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The Board must also 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
rating for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
rating is warranted for incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  A 20 percent disability rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months. A 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  For 
purposes of evaluations under Diagnostic Code 5243, Note (1) 
states that an incapacitating episode is a period of acute 
signs and symptoms due to interverbral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a, DC 5243.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  

In this case, the Veteran's claims that his cervical spine 
disability is more severe than reflected by the current 10 
percent disability rating.  A review of the claims folder 
shows that the Veteran has been afforded three VA 
examinations, in which the severity of his cervical spine 
disability was evaluated. 
The Veteran first underwent a VA examination in April 2006.  
In that examination report, the examiner noted that the 
Veteran reported difficulty rotating his head right to left, 
numbness in both hands, and pain down the right side of his 
spine.  On physical examination, the examiner observed a mild 
bony deformity at C4.  There was no evidence of heat, 
redness, swelling or tenderness in the cervical spine.  The 
Veteran had forward flexion from zero to 45 degrees, 
extension from zero to 30 degrees, left lateral flexion from 
zero to 20 degrees, right lateral flexion from zero to 30 
degrees, and right and left rotation from zero to 40 degrees.  
The examiner noted that the Veteran had pain upon left and 
right lateral flexion. The examiner did not report any 
evidence of bowel or bladder impairment.

The Veteran was next afforded a VA examination in November 
2007.  In that examination report, the examiner noted that 
the Veteran reported a constant pain in his cervical spine 
with associated symptoms of numbness in both hands.  The 
Veteran also reported more intense pain upon flare-ups caused 
by twisting his neck too far.  These flare-ups occurred three 
to four times a week.  On physical examination, the examiner 
observed the Veteran had full range of motion with objective 
evidence of painful motion, spasm, weakness and tenderness. 

In March 2009, the Veteran underwent his most recent VA 
examination.  In that examination report, the examiner noted 
that the Veteran reported an increase severity in pain caused 
by his cervical spine disability.  The Veteran also reported 
experiencing flare-ups of pain that occurred twice a week 
which would last for 10 hours.  It was noted that the Veteran 
took medication to treat the pain.  The Veteran denied any 
bowel or bladder impairment.  The Veteran also denied any 
incapacitating episodes requiring treatment by a physician 
over the last 12 months.  

On physical examination, the March 2009 examiner observed the 
Veteran had the following range of motion: forward flexion 
from zero to 45 degrees; extension from zero to 45 degrees; 
left and right lateral flexion from zero to 35 degrees; left 
lateral rotation from zero to 60 degrees; and right lateral 
rotation from zero to 50 degrees. The examiner noted that 
there was objective evidence of painful motion, spasm, 
weakness and tenderness.  

The claims folder also contains the Veteran's treatment 
records from VA Outpatient Clinic in Missoula (VAOPC), which 
show that the Veteran sought treatment for cervical pain.  
One of the treatment records shows that a VA physician 
recommended that the Veteran avoid rigorous activities in 
order to refrain from further injuring his cervical spine.  
It was also noted in a Social Security Administration 
disability examination report that the Veteran's cervical 
spine disability prevented him from performing "rigorous" 
work.  A March 2005 record shows the following range of 
cervical spine motion: forward flexion from zero to 45 
degrees; extension from zero to 10 degrees; left and right 
lateral flexion from zero to 40 degrees; and left and right 
lateral rotation from zero to 50 degrees.

Additionally, during the August 2009 hearing, the Veteran 
testified that due to his cervical spine disability, he 
experienced flare-ups of pain that would last for two to 
three days which occurred at least twice in the past six 
months.  Additionally, the Veteran stated that he currently 
works on his brother's ranch, but his duties are limited 
because of his cervical spine disability. 

Initially, it noted that the Veteran has already been rated 
separately for radiculopathy in his upper extremities caused 
by his cervical spine disability in a March 2008 rating 
decision.  The Veteran did not appeal that decision.  As 
such, those issues will not be discussed below. 

Collectively, the aforementioned medical evidence reflects 
that the Veteran's cervical spine forward flexion is full and 
well above the minimum requirement for a 20 percent rating 
(at 45 degrees).  Additionally, the most severe loss of 
motion recorded during the April 2006 VA examination 
demonstrates a combined range of motion of 205 degrees with 
pain.  Additionally, though muscle spasm was noted during the 
November 2007 and March 2009 examinations, there is no 
indication that such results in an abnormal gait or spinal 
contour to allow for an increased rating.  In this regard, 
the April 2006 VA examiner indicated the Veteran "walks 
upright with a steady gait," and the November 2007 and March 
2009 VA examiners noted the Veteran's gait was even, his 
posture erect, his stance normal and his ambulatory balance 
steady.   

In sum, the findings of record correspond precisely with the 
criteria of a 10 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.

In evaluating the Veteran's increased rating claim General 
Rating Formula for Diseases and Injuries of the Spine, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2009).  See DeLuca, supra.

Although the Board has taken the Veteran's self-reports of 
functional loss into account, it places greater weight of 
probative value on the objective medical evidence of record, 
which does not document any significant functional loss over 
and above that contemplated in the currently-assigned 10 
percent disability rating.  In this regard, the November 2007 
VA examiner found fatigue, weakness, lack of endurance does 
not cause additional loss of motion of the cervical spine, 
and the March 2009 VA examiner further indicated no 
additional loss of cervical spine motion due to pain, 
fatigue, weakness or incoordination.

There is no competent medical evidence to the contrary.  
Accordingly, there is no basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Additionally, there is no objective medical evidence that the 
Veteran has had incapacitating episode due to his cervical 
spine disability as defined by VA regulations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).  Although the Board 
notes that the Veteran described episodes where he was 
restricted because of pain from his cervical spine 
disability, there is no evidence that the Veteran's 
disability has caused him to be on prescribed bed rest by a 
physician for any duration.  Accordingly, a rating in excess 
of 10 percent is not available under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board also notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal; therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As 
discussed above, the medical evidence of record does not 
indicate that the Veteran's symptomatology has worsened to a 
level more severe than the currently-assigned 10 percent 
disabling at any point during this period.  

The Board has also considered the application of extra-
schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  
The evidence of record shows that the Veteran's disability 
prevents him from performing rigorous work.  See October 2005 
SSA examination report.   The evidence of record, however, 
does not show that the cervical spine disability has resulted 
in marked interference with Veteran's earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  In this regard, as noted by the 
SSA examiner, the Veteran is not prevented from performing 
occupational tasks that are less rigorous.  Further, the 
Veteran has testified that he has maintained employment 
working on ranch throughout the period on appeal, and there 
is no indication of hospitalization for his cervical spine 
disability.  The Board therefore finds that the impairment 
resulting from the Veteran's cervical spine disability is 
appropriately compensated by the currently assigned schedular 
rating.  See Thun v. Peake, 22 Vet. App, 111 (2008).  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Based on the forgoing, the Board finds that an increased 
rating for the Veteran's cervical spine disability is not 
warranted.

3.  Total disability evaluation due to individual 
unemployability (TDIU)

The Court has recently held that a request for a TDIU, 
whether expressly raised by a claimant or reasonably raised 
by the record, is an attempt to obtain an appropriate rating 
for disability or disabilities, and is part of a claim for 
increased compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since the evidence of record contains no 
indication that the Veteran has been rendered unemployable by 
his service-connected cervical spine disability.
ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disability is denied. 



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


